DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Response to Amendment
The amendment dated 9/27/2021 has been considered and entered into the record.  Claim 1 has been amended to now require a middle layer disposed on the outside surface of the nanofiber collection between the electrically conductive first material and the electrically insulating second material, wherein the middle layer comprises a material that is compositionally different from the electrically insulating second material and is adhered to the electrically insulating second material in a manner that facilitates removal of the electrically insulating second material from the middle layer.  Claims 18 and 19 are cancelled.  Claims 1–17 and 20 remain pending, while claims 1–12 are withdrawn from consideration.  Claims 13–17 and 20 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13–17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, “Polymer Coating of Carbon Nanotube Fibers for Electric Microcables,” Nanomaterials, 2014, pp. 879–893, in view of Sun (US 2014/0318857 A1) and Jiang (US 2009/0196982 A1).  
Alvarez teaches the formation of a twisted, electrically conductive carbon nanotube yarn that is surface coated using an insulating polymer to form an electrical cable or wire that has a diameter of less than 50 microns.  Alvarez abstract, 883–886.  The insulating polymer may be polyethylene, polyvinyl chloride, or polypropylene.  Id. at 883.  The carbon nanotubes are doped to decrease the resistivity of the carbon nanotube yarn, however, the resistance reduction is not permanent.  Id. at 888.
Alvarez fails to teach a first material infiltrated into the inside portion of the carbon nanotube yarn, wherein the outside surface of the nanofiber collection is substantially free of the first material.
Sun teaches a method for fabricating a conductive yarn, wherein the yarn is impregnated with a conductive polymer slurry, which is then squeezed to remove excess slurry from the outer surface of the yarn.  Sun abstract, ¶¶ 24, 26, 32, 35.  The polymer included in the slurry may be polyurethane and/or acrylic resin.  Id. ¶ 35.
It would have been obvious to one of ordinary skill in the art to have impregnated the nanotube yarn of Alvarez such that the conductive slurry of Sun is present inside the yarn to permanently improve the yarn’s conductivity.  Additionally, according to Applicant, some of the insulating materials (e.g., polyethylene, polypropylene) listed in 5 Pa.  Thus, it is reasonable to presume that the claimed adhesion value is obvious because the prior art teaches the use of the same materials that result in Applicant’s required relative adhesion value.    
Alvarez and Sun fail to teach a middle layer between the first and second material comprising a material compositionally different from the second material and is adhered to the electrically insulating second material in a manner that facilitates removal of the electrically insulating second material from the middle layer.  
Jiang discloses a coaxial cable comprising carbon nanotube wire core 310 that is infiltrated with insulating material that is surrounded by a shielding layer 330 made of conductive material and an insulating sheath layer 340 surrounding the nanotube wire.  Jiang abstract, ¶¶ 25–28, 34, 69, Fig. 10.  The nanotube wires of the core may be twisted to form a yarn.  See id. ¶ 62.  The carbon nanotube wire core has a diameter ranging from about 10 nm to about 30 microns.  Id. ¶ 26.  The shielding layer 330 is made of a conductive material, such as metal films or wires, which allows for removal of the insulating surface coating.  Id. ¶ 34.
It would have been obvious to one of ordinary skill in the art to have included a conductive shielding layer between the conductive first material of Sun and insulating second material of Alvarez to further provide shielding of the wire or cable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, Sun, and Jiang as applied to claim 13 above, and further in view of Mark (US 2016/02000047A1).  Alvarez, Sun, and Jiang fail to teach the omission of the second material at least one of a first end portion and a second end portion of the insulated nanofiber conductor.
Mark teaches the formation of a reinforced filament for three-dimensional printers.  Mark abstract.  The reinforcement of the filament comprises a core that includes an electrically conductive collection of continuous carbon fiber yarns covered with carbon nanotubes.   Id. ¶¶ 97, 271, 288, Figs. 3D, 41B.  The continuous carbon fiber yarns and nanotubes maybe impregnated with electrically conductive polymer.  Id. ¶¶ 141, 149, Fig. 3D.  The nanotube reinforcement core may be as thin as 0.001 inches (~25 microns) and is surrounded by a sheath of insulating polymer or resin.  Id. ¶¶ 139, 148, 250, 252, Figs. 3A, 3B.  The ends of the filament could then be printed as a "stripped wire" where the conductive core is extruded without the insulating jacket.  Id. ¶ 250.
It would have been obvious to the ordinarily skilled artisan to have formed the ends of the Alvarez wire/cable without insulation so that the ends of the wire/cable can be attached to make contact in a variety of devices to make a circuit.  See Alvarez 881, 889–890.


Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicant argues that because Jiang teaches an insulating first material, not an electrically conductive material, infiltrates or immediately surrounds the plurality of insulated cores, Jiang does not teach an insulated nanofiber conductor that includes a continuous nanofiber collection and an electrically conductive first material infiltrated into the inside portion of the nanofiber collection.  This argument is unpersuasive because Applicant is arguing the references See in re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, the Examiner relies upon the combined teachings of Alvarez and Sun to teach an insulated nanofiber conductor that includes a continuous nanofiber collection and an electrically conductive first material infiltrated into the inside portion of the nanofiber collection, instead of Jiang.
Next, Applicant argues that because the infiltrating material of Jiang is insulating, and not electrically conductive, the cable of Jiang cannot be configured to improve various properties such as increasing tensile strength and enhanced electrical conductivity of the nanofiber conductor.  This argument is unpersuasive because the Examiner’s rejection is not based upon the bodily incorporation of the Jiang cable into the nanotube microcable of Alvarez.  See id.  Instead, the Examiner has found it would have been obvious to have included a conductive shielding layer between the conductive first material of Sun and insulating second material of Alvarez to further provide shielding of the wire or cable.
Applicant then contends one of ordinary skill in the art would not have incorporated the conductive shielding layer of Jiang between the conductive core of Sun and insulating sheath of Alvarez because shielding layer of Jiang is located between two insulating layers.  This argument is unpersuasive.  The purpose of the shielding layer in Jiang is to shield a carbon nanotube wire from electromagnetic signals or external signals.  Jiang ¶¶ 34–36.  Such shielding occurs irrespective of whether the materials interior or exterior to the shield.  Accordingly, adding the shielding layer would protect the carbon nanotube yarn of Alvarez in the same manner the Jiang nanotube wire is shielded.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786